In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Richard A. Luthmann as a candidate in a primary election to be held on September 10, 2013, for the nomination of the Democratic Party as its candidate for the public office of Staten Island Borough President, and a related proceeding, among other things, to validate that designating petition, Richard A. Luthmann appeals from a final order of the Supreme Court, Richmond County (Fusco, J.), dated August 7, 2013, which, after a hearing (McGrail, Ct. Atty. Ref.; Geis, Ct. Atty. Ref.), granted the petition to invalidate the designating petition, and, in effect, denied the petition to validate the designating petition and dismissed that proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
*541The Supreme Court determined that the Board of Elections in the City of New York properly invalidated certain signatures on Richard A. Luthmann’s designating petition, and concluded that, as a result, the designating petition contained 86 fewer valid signatures than the number required. Luthmann contends that this determination was made in error. However, with the exception of the written statement of one signatory, Luthmann failed to submit any evidence, in the form of affidavits or otherwise, showing that the challenged signatures were valid. Under these circumstances, there is no basis in the record to disturb the Supreme Court’s determination (cf Matter of Jaffee v Kelly, 32 AD3d 485, 485-486 [2006]; Matter of Bray v Marsolais, 21 AD3d 1143, 1146 [2005]; Matter of Robelotto v Burch, 242 AD2d 397, 397-398 [1997]).
The parties’ remaining contentions are without merit Balkin, J.E, Hall, Lott and Miller, JJ., concur.